PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
PARISEAU, David
Application No. 14/214,876
Filed: 15 Mar 2014
For: MULTIPLE PARTICLE SENSORS IN A PARTICLE COUNTER
:
:
:
:	DECISION ON PETITION
:
:
:
This is a decision on the renewed petition under 37 CFR 1.78(c) & (e), filed December 22, 2020  to accept an unintentionally delayed claim under 35 U.S.C. 119(e) and 120 for the benefit of priority to the prior-filed provisional and nonprovisional applications listed in the concurrently-filed Application Data Sheet (ADS), by way of a Certificate of Correction. This is also a decision on the concurrently-filed petition under 37 CFR 1.182 requesting expedited consideration of the above-identified petition.

The petition for expedited consideration is GRANTED to the extent indicated.
 
The petition under 37 CFR 1.78(c) and (e) is again DISMISSED.

The petition for expedited consideration is GRANTED inasmuch as the petitions are hereby considered. It is noted that applicant states that applicant believes the fee for a petition for expedited consideration is $400.00. The fee for a petition under 37 CFR 1.182 is currently $210.00 however, for a small entity. The fee will be charged to applicant’s deposit account, as authorized.

A petition for acceptance of a claim for late priority under 37 CFR 1.78(c) and 1.78(e) is only applicable to those applications filed on or after November 29, 2000 and after the expiration of the period specified in 37 CFR 1.78(a)(4) and 1.78(d)(3).  In addition, the petition under 37 CFR 1.78(c) and 1.78(e) must be accompanied by:  


(1) 	the reference required by 35 U.S.C. 120 and 119(e) and 37 CFR 1.78(d)(2) and 1.78(a)(3) of the prior-filed application, which must be filed in an Application Data Sheet, unless previously submitted;

(2) 	the petition fee set forth in § 1.17(m); and

(3)  	a statement that the entire delay between the date the claim was due under 37 CFR 1.78(d)(3) and 1.78(a)(4) and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

Further, the nonprovisional application claiming the benefit of the prior-filed provisional application must have been filed within twelve months of the filing date of the prior-filed provisional application. 

The petition lacks items (1) and  (3).

With regard to item (1), the petition is dismissed because applicants did not use the appropriate markings (i.e., underlining for insertions and strike through or brackets for text removed) on the ADS to show the changes in the domestic benefit information previously of record. 

37 CFR 1.76(c)(1) states that information in a previously submitted application data sheet, inventor's oath or declaration under § 1.63, § 1.64 or § 1.67, or otherwise of record, may be corrected or updated until payment of the issue fee by a new application data sheet providing corrected or updated information. 37 CFR 1.76(c)(2) states, in pertinent part, that the corrected ADS must identify the information that is being changed, with underlining for insertions, and strike-through or brackets for text removed.

MPEP § 601.05(a)(II) states in pertinent part that a corrected ADS accompanying a request to change the applicant under 37 CFR 1.46(c) must show the changes in applicant information relative to the applicant information on the most recent filing receipt.

The ADS supplied with the present renewed petition is not properly marked up to identify the information being added relative to the most recent filing receipt, mailed April 9, 2014. Specifically, no benefit claim(s) to Application No. 61/786,667 was made of record on the most recent filing receipt, therefore the entirety of the benefit claims sought to be added (i.e., application number, continuity type, and prior application number) must be underlined on the corrected or updated ADS.

A renewed petition must be filed, accompanied by a properly-marked corrected ADS in compliance with 37 CFR 1.76(c).

With regard to item (3), the USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

In this instance, a petition under 37 CFR 1.78 was filed more than two years after the date the benefit claim was due. Therefore, applicant must provide sufficient information of the facts and Id. at 12223. 

Petitioner states that the failure to claim benefit of the provisional applications to which a claim of benefit is requested on petition was not noticed until the preparation of an information disclosure statement (IDS) in a continuation application, Application No. 16/537,492. While this type of omission may be a basis for an unintentional delay, additional information is needed. As petitioner notes, several IDSs were filed in the ‘492 application: on August 9, 2019, on January 13, 2020, on April 21, 2020, on August 4, 2020, and on November 11, 2020. It is unclear from the record which IDS filing(s) resulted in petitioner discovering the error in the benefit claim in the subject application. As an adequate explanation that the delay was unintentional is required for the entire period of delay, petitioner must explain which IDS(s) resulted in applicant discovering that the benefit claim was delayed. Petitioner must explain whether there was a delay between learning that the benefit claims had not been timely made and the filing of the original petition to accept the delayed benefit claims, and provide an adequate explanation for any such delay.

When addressing the delay, petitioner is reminded that an intentional course of action is not rendered unintentional when, upon reconsideration, the petitioner changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.78, regardless of the circumstances that originally resulted in the failure to timely submit the domestic benefit claim. 

Petitioner should note that the party whose delay is relevant is the party having the right or authority to file the domestic benefit claim in the above-identified application. When the applicant assigns the entire right, title, and interest in an invention to a third party (and thus does not retain any legal or equitable interest in the invention), the applicant’s delay is irrelevant in evaluating whether the delay was unintentional. See Kim v. Quigg, 718 F. Supp. 1280, 1284, 12 USPQ2d 1604, 1607-08 (E.D. Va. 1989). See MPEP 711.03(c)(II)(C)-(F) for additional guidance on the information required to establish that the entire delay was unintentional.

Lastly, it is noted that the draft certificate of correction filed February 14, 2020 does not reference all of the provisional applications which petitioner in requesting be added on the ADS filed December 22, 2020. The certificate of correction must properly reference all of the applications to which petitioner is requesting a claim of benefit in order to properly describe the desired correction. A corrected draft certificate of correction must be filed with any renewed petition.

A renewed petition must be filed, accompanied by the item(s) described above, if reconsideration is desired.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1  

Any questions concerning this matter may be directed to the undersigned at (571) 272-3231.  

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)